Title: From Thomas Jefferson to Thomas Nelson, 25 January 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Sir
Richmond January 25th 1781

I gave orders to Mr. Brown to send you a Sufficiency of Flour to fill up any Intervals which might happen between your Supplies of indian meal. We think the Stands of Arms you have directed to be purchased at Baltimore are a great Bargain if they be really good  and will certainly find means of paying for them. The Corn at Cumberland was Continental Property having been delivered to Colo. Finnie long ago. On the present invasion we had that with other Public Stores moved up to New Castle as a Place of greater Safety. The other Stores indeed we meant to withdraw to other Places: but not the corn. However I learn that our Quarter Master has in his Distress for that Article been obliged to send for some of it for his Horses here, and we have lately ordered a considerable Number of Public Horses too poor for Service to be carried and fattened there; by which means we shall save so much of it to the Continent. We have determined to convene the Assembly on the first Day of March. The Printer will enable us to send out the Laws which require immediate Execution this week. I make no Doubt but by that Time you will have received either from their Counties or from Baron Steuben so many of the Militia meant to be retained as will enable you to discharge the others. Indeed the Baron Steuben means to reduce the number originally intended to 2,700 Infantry which will enable him to send back those of a greater Number of Counties. With Respect to the Paroled Men my sentiments are these. Had I unwarily entered into an Engagement which the Laws of my country would not permit me to fulfill, I should certainly deliver myself to the enemy to cancel that engagement and free my personal Honour from Imputation. Nevertheless if any of them chuse to remain and to perform freely all legal Duties, I do not know that Government is bound to send these People in to the Enemy. It is very different from the Case of a military Officer breaking his Parole who ought ever to be sent in. We deny the propriety of their taking Paroles from unarmed farmers. But as in any event the only justifiable Punishment of a Breach of Parole is Confinement, so should the enemy hang a single man for this Cause, we will instantly retaliate by hanging their Prisoners in equal number. This may be declared to the paroled men who you say are ready to take Arms. Mr. Granville Smith received yesterday a warrant for £20,000 for the contingent expences of your Camp, to be called out only on your order. As the money Press is not yet at work it will be some Days before he will get it.

T.J.


P.S. Mr. Brown just informs us of your Application for Spirits. There is not a Hogshead belonging to the State, but very great Quantities are in the Hands of the Continental Commissaries. I have special Returns of upwards of twenty thousand Gallons delivered them by the Commissioners of the Provision Law, and no  Doubt great Quantities of which there is no return. As on actual invasions all reasonable expences are Continental, you are undoubtedly authorised to call on their Commissaries, or should you have a Doubt Baron Steuben will clear it up. A Mr. Lyon one of those Commissioners [Commissaries] at York can certainly supply you. I would observe to you that Baron Steuben informed me in Conversation that Spirit would not be allowed as a Part of the Daily ration but only on particular Occasions.


T.J.

